8/12/2019               Case   1:19-mc-00401-AT
                         Simon Freakley:                      Document
                                         The suave restructuring               3-4
                                                                 whiz putting out      Filed
                                                                                  corporate     08/29/19
                                                                                            fires and picking upPage
                                                                                                                millions 1  of 10Evening Standard
                                                                                                                         | London




    Business

    Simon Freakley: The suave restructuring whiz
    putting out corporate ﬁres and picking up
    millions
    JIM ARMITAGE | Friday 3 March 2017 12:47 |                  0 comments




                    Click to follow
                    The Evening Standard




    Simon Freakley says his work is more than just "providing a decent burial" ( Paul Dallimore )


    When Red Adair was asked how he justiﬁed his legendary charges for
https://www.standard.co.uk/business/the-suave-restructuring-whiz-putting-out-corporate-fires-and-picking-up-millions-a3480966.html                  1/10
8/12/2019               Case   1:19-mc-00401-AT
                         Simon Freakley:                      Document
                                         The suave restructuring               3-4
                                                                 whiz putting out      Filed
                                                                                  corporate     08/29/19
                                                                                            fires and picking upPage
                                                                                                                millions 2  of 10Evening Standard
                                                                                                                         | London

    extinguishing oil rigs blazes he had a simple answer: “If you think it’s expensive to
    hire a professional to do the job, wait ’til you hire an amateur.”

    The quote comes to mind when Simon Freakley, uber-smooth boss of restructuring
    group AlixPartners, explains how he charges what he does for the work of his
    corporate Red Adairs.

    Helicoptered in to the burning well-heads of troubled companies around the world,
    Alix executives can bill a cool £8000 a day.

                                                       ADVERTISING




                                                            Replay


                                                            Learn more




        6

                                                                                                 inRead invented by Teads




    That was how much Alix troubleshooter Pippa Wicks charged at the troubled Co-op
    supermarket group.

    Says Freakley: “This is massively diﬃcult, incredibly complicated and time-
    consuming work. The headline numbers might seem surprising but when you look
    at the work we do and benchmark it against other consulting ﬁrms, it’s really not.”


         TOP ARTICLES         3/5




https://www.standard.co.uk/business/the-suave-restructuring-whiz-putting-out-corporate-fires-and-picking-up-millions-a3480966.html                  2/10
8/12/2019               Case   1:19-mc-00401-AT
                         Simon Freakley:                      Document
                                         The suave restructuring               3-4
                                                                 whiz putting out      Filed
                                                                                  corporate     08/29/19
                                                                                            fires and picking upPage
                                                                                                                millions 3  of 10Evening Standard
                                                                                                                         | London




            Thirty things to do in London before
            you're 30                                                                                                         READ MORE



    In other words: pay peanuts, get monkeys. Slim, elegant and cultured, Freakley is no
    monkey. His words emerge in measured, structured sentences like a barrister’s.

    Staﬀ call his commands “Simon Say’s”. They often include the demand to be “laser-
    focused”. His own brain clearly operates at a level of sharpness.

    We meet at the oﬃces of one of his charities,London Music Masters, which teaches
    music to inner city kids.

    Slinging his jacket over the back of a chair, the tall son of a Potteries boatbuilder
    tells how he has navigated the rapids of a frenetic career in corporate restructuring.
    A career which just saw the latest of several restructurings of his own business.

    He started at Arthur Andersen after Birmingham University, and at just 34 was
    running the Buchler Phillips partnership.

    A former colleague there says it was a “second-tier insolvency ﬁrm”. But when
    Freakley took over in 1995 he brought in new clients including US car-parts giant
    Federal-Mogul, which got the ﬁrm noticed on the world stage.

    Three years later, when he was on a two-week course at Harvard, a friend asked him
    to swing by New York and meet legendary private investigator Jules Kroll.

    Having earned his name tracing the Marcos millions and Saddam’s oil riches, Kroll
    was riding tall.

https://www.standard.co.uk/business/the-suave-restructuring-whiz-putting-out-corporate-fires-and-picking-up-millions-a3480966.html                  3/10
8/12/2019               Case   1:19-mc-00401-AT
                         Simon Freakley:                      Document
                                         The suave restructuring               3-4
                                                                 whiz putting out      Filed
                                                                                  corporate     08/29/19
                                                                                            fires and picking upPage
                                                                                                                millions 4  of 10Evening Standard
                                                                                                                         | London

    He had turned his high-proﬁle political investigations into a lucrative corporate
    sleuthing and credit-checking empire.

    But he wanted more. “We went to an Italian in Manhattan,” Freakley recalls, “and
    over dinner, he asked if he could buy our ﬁrm.”

    A year later, the deal was done. Freakley went on to become chief executive, moving
    to New York to run the multinational, Nasdaq-quoted empire.

    Kroll’s successes tempted insurance broker Marsh & McLennan to buy it in 2004. It
    paid $1.9 billion (£1.5 billion) just months before Eliot Spitzer, the New York
    attorney general later famed for a call-girls scandal, accused Wall Street’s
    megabrokers of colluding to rig bids.

    The probe left Marsh having to push through a turnaround plan of its own. As part
    of it, Freakley bought out the group’s restructuring business, Zolfo Cooper Europe.

    Moving back to London, he worked on collapsed Yellow Pages business Hibu, fraud-
    ridden Lithuanian bank Snoras (a job requiring 24-hour armed security) and
    Stemcor, the metals trader run by the family of former Public Accounts Committee
    terror Margaret Hodge.

    In 2014, AlixPartners, a US-based turnaround consultancy founded by accountant
    Jay Alix, asked if he was interested in selling. He was, and the $100 million proceeds
    were divvied up between 23 partners.

    He blusters when asked, but it was clearly a multi-million-dollar payday. For the
    third time in his career, his name was being etched into the brass plate of the CEO’s
    oﬃce, and he was heading back to New York.

    But the deals weren’t over. Alix’s private-equity backer CVC soon started itching for
    an exit. A ﬂotation was an option but, having run a Plc before with Kroll, Freakley
    was not keen.

    “Being on the market while I was at Kroll was a restriction,” he says. “These clever
    analysts in the City are obsessed with every quarter’s ﬁgures. It’s just not very
    helpful.”

https://www.standard.co.uk/business/the-suave-restructuring-whiz-putting-out-corporate-fires-and-picking-up-millions-a3480966.html                  4/10
8/12/2019               Case   1:19-mc-00401-AT
                         Simon Freakley:                      Document
                                         The suave restructuring               3-4
                                                                 whiz putting out      Filed
                                                                                  corporate     08/29/19
                                                                                            fires and picking upPage
                                                                                                                millions 5  of 10Evening Standard
                                                                                                                         | London

    Instead, Jay Alix led a new investor consortium including Canadian pension fund
    Caisse de dépôt et placement du Québec which, unusually, signed up for at least 10
    years. So the deal, completed in January, means Freakley’s career might ﬁnally be in
    for a more stable time.

    His personal life is taking a calmer turn, too. Having married at 47, the opera lover
    now has a six-year-old and a two-year-old.

    Jules Kroll beams: “My granddaughter was born on the same day as they heard they
    were able to adopt their ﬁrst child. They were at my house when they got the call
    and rushed oﬀ to meet their new arrival.”

    Freakley met his wife, Meg Reiss, when she was heading Kroll’s investigations team.
    She later returned to her old career prosecuting homicide cases in New York. “I’d
    get home to ﬁnd her poring over photos of murder scenes on the lounge carpet,
    trying to work out what had happened,” Freakley grimaces.

    The family live in Greenwich Village; the only non-US citizens in the house, he says,
    are “me and my basset-hound”. They sound like classic New York liberals. Their
    elder child is at a primary school that closed on the day of Trump’s victory to oﬀer
    counselling to kids and parents.

    Living between New York and London, Freakley has witnessed the rise of populist
    politics on both sides of the Atlantic.

    “In New York, we were in a bubble, just like in London. But you go out to Detroit and
    you see shops are shuttered, places chained up and vacant,” he says. “People were
    fed up and wanted a change. They wanted to give it a try with Trump. I guess that’s
    the same here [with the EU referendum] and the same in many European
    countries.”

    Alix is currently working “ﬂat out” with clients, particularly in the ﬁnancial sector,
    worried about how to structure their businesses post-Brexit. So, which industries
    will need restructuring next?

    “Retail will be a continuing feature,” Freakley says. “But there are others about to
    come into signiﬁcant disruption: power is a big one. How we generate energy is
https://www.standard.co.uk/business/the-suave-restructuring-whiz-putting-out-corporate-fires-and-picking-up-millions-a3480966.html                  5/10
8/12/2019               Case   1:19-mc-00401-AT
                         Simon Freakley:                      Document
                                         The suave restructuring               3-4
                                                                 whiz putting out      Filed
                                                                                  corporate     08/29/19
                                                                                            fires and picking upPage
                                                                                                                millions 6  of 10Evening Standard
                                                                                                                         | London

    changing, and how we store it with battery technology. Automotive is another,
    moving rapidly on issues like diesel emissions, credible electric alternatives and
    automated vehicles.”

    Much of what Alix does is helping ﬁrms stay out of trouble by preparing for such
    changes, rather than wait until it strikes, he adds. Other ﬁrms do similar work: FTI,
    Deloitte, Alvarez & Marsal, for example. How does Alix diﬀer?

    Freakley says it tends to send in smaller but more senior teams, rather than a few
    bigwigs supported by junior teams.

    One former employee accuses the company of withdrawing from the UK regions
    and focusing on bigger-ticket work in London. Freakley says that while he’s shut the
    Leeds branch, he has no plans to close other regional UK bases; the rent’s cheaper
    up north for starters.

    But he clearly sees the future in big consultancy jobs rather than mom ’n’ pop
    administrations.

    The industry is changing. Clients are not the regional High Street bank branches of
    old, who’ve lent to local businesses in diﬃculty. Now, it’s hedge funds, specialist
    capital providers and private-equity players that need Alix’s help.

    They’re all based in London and want far more complex work than simple mid-
    market administrations.

    Lingerie chain Agent Provocateur is a good example. Owner 3i hired Alix to
    restructure it amid “accounting issues” and a sales slowdown. That involved
    multiple skills to work out what had happened and, yesterday, putting the ﬁrm into
    administration and lining up a buyer — Sports Direct’s Mike Ashley.

    As Freakley says. “The work’s not just about providing a decent burial any more.”

    Philip Duﬀy of restructuring group Duﬀ & Phelps describes him as “one of the most
    highly regarded restructuring executives in the world”.




https://www.standard.co.uk/business/the-suave-restructuring-whiz-putting-out-corporate-fires-and-picking-up-millions-a3480966.html                  6/10
8/12/2019               Case   1:19-mc-00401-AT
                         Simon Freakley:                      Document
                                         The suave restructuring               3-4
                                                                 whiz putting out      Filed
                                                                                  corporate     08/29/19
                                                                                            fires and picking upPage
                                                                                                                millions 7  of 10Evening Standard
                                                                                                                         | London

    Lee Manning at Deloitte calls him “a very strategic thinker who develops long-
    lasting relationships”. Giles Sanderson, his old room-mate at uni, testiﬁes to that.
    Sanderson remarried relatively recently and had a stag weekend in Dublin. “Simon
    was living in New York, but he ﬂew out for the stag on the Saturday and ﬂew back on
    Sunday morning. Beyond the call of duty.”

    These days, Freakley spends his time running the company rather than doing client
    work. “I quite miss the adrenaline rush of those early days when you are sent in to
    ﬁght the ﬁres,” he admits.

    Ah, well. At least, with Alix’s fee income now $1 billion a year, the ﬁreﬁghting
    business still pays well. Red Adair would be proud.

    More about: | Business | administration | Deals

    Reuse content


                                                             Show comments



    Liam Hemsworth breaks silence after splitting from Miley Cyrus
    EVENING STANDARD



    Motley Fool CEO Makes Bold "Double Down" Prediction
    THE MOTLEY FOOL | Sponsored



    These SUVs Are The Cream Of The Crop. Research 2019 Luxury Crossover SUV
    Deals
    SUVS | SEARCH ADS | Sponsored


    Priscilla Has Revealed What Elvis Used To Ask Of Her, And It's Astonishing
    DIRECTEXPOSE | Sponsored



    Here Is What New Dental Implants Should Cost You In New York!
    DENTAL IMPLANTS I SEARCH ADS | Sponsored




                                                                     $
https://www.standard.co.uk/business/the-suave-restructuring-whiz-putting-out-corporate-fires-and-picking-up-millions-a3480966.html                  7/10
8/12/2019               Case   1:19-mc-00401-AT
                         Simon Freakley:                      Document
                                         The suave restructuring               3-4
                                                                 whiz putting out      Filed
                                                                                  corporate     08/29/19
                                                                                            fires and picking upPage
                                                                                                                millions 8  of 10Evening Standard
                                                                                                                         | London

    This Is How Smart Americans Invest $50
    THE START UP INVESTOR | Sponsored



    Watch how this UFC cutman reacts to coach slapping fighter
    EVENING STANDARD




    Miley breaks silence after split with cryptic 'evolution' message
    EVENING STANDARD




    Heinz to launch new MayoChup hybrid condiment in UK called Saucy Sauce




    How equity release could unlock cash for university fees
    PROMOTED BY THE EVENING STANDARD | Sponsored




    20 Of The Most Useless Planes Ever Made
    MONEY POP | Sponsored




                                                                 COMMENTS

            Log in       or      register        to comment


                                                                                                             Refresh • Subscribe • RSS




    Crying Man Forced To Dump Package In Airport Trash. Then This Lady Opened It
    ICEPOP | Sponsored


https://www.standard.co.uk/business/the-suave-restructuring-whiz-putting-out-corporate-fires-and-picking-up-millions-a3480966.html                  8/10
8/12/2019               Case   1:19-mc-00401-AT
                         Simon Freakley:                      Document
                                         The suave restructuring               3-4
                                                                 whiz putting out      Filed
                                                                                  corporate     08/29/19
                                                                                            fires and picking upPage
                                                                                                                millions 9  of 10Evening Standard
                                                                                                                         | London



    Dramatic footage shows tornadoes tearing through Europe
    EVENING STANDARD




    Miley Cyrus shuts down Brody Jenner after he jokes about her break-up
    EVENING STANDARD




    Whatever You Do, Do Not Retire In These 25 States
    BRAINY PENNY | Sponsored




    Gigi and Bella Hadid's luxury holiday villa on Mykonos ransacked
    EVENING STANDARD




                                                                             Follow us:




All Topics                                                                   Contributors

All Authors                                                                  Syndication

Archive                                                                      Homes & Property

Terms of use                                                                 Jobs

Contact Us                                                                   London Live

Privacy policy                                                               The Independent

Cookie policy                                                                This is London Magazine

Code of Conduct & Complaints                                                 indy100

Advertisers                                                                  Install our apps

Promotion rules                                                              Voucher Codes
https://www.standard.co.uk/business/the-suave-restructuring-whiz-putting-out-corporate-fires-and-picking-up-millions-a3480966.html                  9/10
8/12/2019              Case
                        Simon 1:19-mc-00401-AT              Document
                              Freakley: The suave restructuring              3-4corporate
                                                                whiz putting out    Filedfires
                                                                                            08/29/19        Page
                                                                                               and picking up millions10   of 10Evening Standard
                                                                                                                       | London




https://www.standard.co.uk/business/the-suave-restructuring-whiz-putting-out-corporate-fires-and-picking-up-millions-a3480966.html                 10/10
